In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-13-00066-CR


                            JORDAN ALLEN, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                      On Appeal from the County Court at Law No. 2
                                  Lubbock County, Texas
              Trial Court No. 2011-466,388, Honorable Drue Farmer, Presiding

                                     May 14, 2013

                   ORDER OF ABATEMENT AND REMAND
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.

      Pending before the Court is appellant’s motion to abate this appeal and remand

the case so that the trial court may enter previously-requested findings of fact and

conclusions of law. We will grant the motion.


      Appellant was charged by information with misdemeanor possession of

marijuana. He filed a motion to suppress evidence and a separately-filed motion under

Franks v. Delaware, 438 U.S. 154, 98 S. Ct. 2674, 57 L. Ed. 2d 667 (1978). The trial

court denied both motions after hearings, and appellant requested findings of fact and
conclusions of law supporting the rulings. Appellant plead guilty to the charged offense,

retaining a specified limited right of appeal. This appeal followed.


       The record does not contain the findings of fact and conclusions of law appellant

requested. Appellant’s motion requests that we abate the appeal and remand the case

to the trial court for preparation of findings of fact and conclusions of law supporting the

orders denying his motion to suppress and his Franks motion.             In its response to

appellant’s request, the State agrees appellant timely requested findings and

conclusions, and that no findings and conclusions have been entered.


       [U]pon the request of the losing party on a motion to suppress evidence,
       the trial court shall state its essential findings. By “essential findings,” we
       mean that the trial court must make findings of fact and conclusions of law
       adequate to provide an appellate court with a basis upon which to review
       the trial court’s application of the law to the facts.
State v. Cullen, 195 S.W.3d 696, 699 (Tex.Crim.App. 2006). Findings and conclusions

apparently were not made but we are able to direct the trial court to correct the

omission. Tex. R. App. P. 44.4(a),(b). In making the findings and conclusions, the trial

judge may review the reporter’s record to refresh her recollection of the reasons for her

rulings. Wicker v. State, 740 S.W.2d 779, 784 (Tex.Crim.App. 1987).


       Accordingly, the appeal is abated and the case remanded to the trial court. The

trial court is directed to make findings of fact and conclusions of law applicable to its

orders denying appellant’s motion to suppress and his Franks motion. This order does

not pertain to the case of Megan Strickland-Powell, trial court cause number 2011-

466,386.




                                             2
      The trial court shall cause the preparation of a supplemental clerk’s record

containing its findings and conclusions, together with any orders the court signs during

remand, and shall cause the supplemental clerk’s record, together with a supplemental

reporter’s record of any hearing held, to be filed with the Court by May 31, 2013. The

trial court may seek extension of that deadline from the Court if necessary.


      It is so ordered.


                                                       Per Curiam


Do not publish.




                                            3